Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerford (US 20110187270) in view of Spiro (US 20140211487)
Summerford teaches
12. A municipal lighting system comprising: 
a municipal light pole comprising a pole 5, and a light source (50, 54) attached to an end of said arm distal said pole, said arm having a length extending from said pole to said light source (Fig. 1); 
a light-emitting diode (LED) strip (44) connected to said arm along said a length of between said light source and said pole; 
a processor (84) adapted to regulate and control said light source (Figs. 1-3, par. 12, 13, 33-36); and 
an enclosure device (assembly 20) installed between said pole (5) and said light source (50, 54), said processor installed in said enclosure device and operatively connected to said light source (par. 34-35).
Summerford is silent to an arm such that the enclosure device installed inline between said end of said arm and said light source.
Spiro teaches an enclosure device (IDS 10) installed inline between an end of an arm (6) and a light source (8).  Control unit 80 may be housed in housing 40, such as within cavity 58 of the enclosure device 10 (par. 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Spiro to provide an ability for the light source to extend outward using an arm without having to enlarge or elongate the enclosure assembly.
Re claim 13, Summerford discloses that there is a desire that a controller may be remotely placed (par. 35, 41-42)
Summerford is silent to a radio operatively connected to said processor.  
Spiro teaches a radio device having at least antenna 47 integrated with an IDS device 10 as part of a larger scale network for exchanging data (Fig. , par. 85, 97, 99, 101).  A feature of IDS 10 is the capability to control light from its respective luminaire 8 at its local location. As discussed above, IDS 10 may include mechanical eye 60, communication module 126, processor 124 and/or remote processors. Processor 124 and/or the remote processors may maintain a pre-determined light level by dimming or turning luminaire 8 on or off through processing in real-time local zone illumination conditions data obtained by mechanical eye 60 and preprogrammed local or remote controller instructions. Motion detectors may also be utilized to monitor or sense movement to trigger operation of luminaire 8 by IDS 10 (Spiro, par. 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Spiro to enable communication from the processor to remote controllers and host wirelessly.
14.13, further comprising a power supply installed within said enclosure (Summerford, par. 33-36).  
Summerford, par. 33-36).  
16.12, further comprising a memory in communication with said processor (Summerford, par. 12-13).  
17.12, further comprising a node adapted to communicate with a central controller (Spiro, par. 84, 92, 97, 102, 104, 106-107)
18.17, wherein said lighting system is one of a plurality of such lighting systems operated by coordinated signals from a single source (Spiro, par. 84, 92, 97, 102, 104, 106-107) 
19.18, wherein said single source is a controlling computer (Spiro, par. 84, 92, 97, 102, 104, 106-107)   
20.19, wherein said controlling computer regulates the operating of said light using said processor by sending commands and control to said municipal lighting system (Spiro, par. 84, 92, 97, 102, 104, 106-107)
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Summerford discloses that there is a desire that a controller may be remotely placed (par. 35, 41-42) but is silent to the radio operatively connected to said Spiro cures this deficiency.  Thus, there is at least some motivation for combining the references as opposed to the allegation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887